DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by AHN (US 20060139504).
Regarding claim 1, AHN discloses an active array substrate, comprising: 
a substrate (substrate 150, see fig 2-3, para 35); and 
a plurality of pixel structure (pixel area TFT, see fig 2-3, para 35) disposed on the substrate, each of the pixel structures comprising: 
a scan line (gate line 102, see fig 2, para 35) disposed on the substrate and extending along a first direction (horizontal direction in fig 2); 
a data line (data line 104, see fig 2, para 35) disposed on the substrate and extending along a second direction (vertical direction in fig 2), the first direction crossing the second direction, the data line and the scan line defining a pixel region (region two of the sides of which are defined by 102 and 104 which includes pixel electrode main body 118b, see fig 2-3, para 35 and figure I below) and a first cutting clearance region (left region in which pixel electrode 118 and common electrode 122 alternate, see fig 2 and figure I below);
a pixel electrode (fig 2-3, 118, para 35) disposed on the substrate and including a first portion (portion 118b in the pixel region, see fig 2) and a second portion (fingers 118A, see fig 2, para 42), wherein the first portion is on the pixel region (118b is in the pixel region, see fig 2 and figure I below), the second portion is on the first cutting clearance region (118A extends into the cutting clearance region, see fig 2 and figure I below), and a normal projection of the second portion onto a top surface of the substrate does not overlap a normal projection of the data line onto the top surface of the substrate (118 and 104 do not overlap in fig 2);
a common electrode (fig 2-3, 122, para 41) having a main portion (fig 2, 122a, para 41) and an elongated portion (fingers 122b, see fig 2, para 41) extending along the second direction along which the data line extends, wherein when viewed in a cross section cutting through the second portion of the pixel electrode, the elongated portion of the common electrode and the data line, the common electrode non-overlaps the pixel electrode (the cross-section shown as the dotted line in fig 2 goes through 104, 112B and 118A and in that cross-section 118 and 122 do not overlap, see fig 2 and figure I below); and
at least one insulator layer (fig 2-3, 152, para 36) disposed between the common electrode and the pixel electrode (152 is between 122A and 118, see fig 3), wherein the common electrode, the at least one insulator and the pixel electrode are stacked from bottom to top in sequence (common electrode 122 is on a top surface of substrate 150, insulator 152 is on a top surface of 122, and pixel electrode 118 is on a top surface of 152, see fig 3).
Regarding claim 3, AHN discloses the active array substrate of claim 1, wherein a normal projection of the first portion of the pixel electrode onto the top surface of the substrate does not overlap a normal projection of the data line onto the top surface of the substrate (pixel electrode 118 does not overlap with data line 104 in fig 2).
Regarding claim 4, AHN discloses the active array substrate of claim 1, wherein the main portion and the elongated portion of the common electrode are on the pixel region and the first cutting clearance region, respectively, a normal projection of the elongated portion of the common electrode onto the top surface of the substrate non-overlaps a normal projection of the second portion of the pixel electrode onto the top surface of the substrate (118A and 122B do not overlap in the region of fig 2 in which they alternate between 112A and 120A, see fig 2).
Regarding claim 5, AHN discloses the active array substrate of claim 4, wherein the elongated portion of the common electrode and the second portion of the pixel electrode are spaced apart by a distance along the first direction (118A and 122B alternate along the horizontal direction in fig 2, see fig 2 and figure I below).
Regarding claim 7, AHN discloses the active array substrate of claim 4, wherein the data line and the scan line further define a second cutting clearance region (right region in which 118A and 122B alternate, see fig 2 and figure I below), the pixel region is between the data line and the second cutting clearance region (the pixel region is between 102 and the second cutting clearance region, see figure I below), the pixel electrode further comprises a third portion on the second cutting clearance region (the portion of 118A in the second cutting clearance region, see fig 2 and figure I below), a normal projection of the third portion onto the top surface of the substrate does not overlap a normal projection of the common electrode onto the top surface of the substrate (118A and 122B do not overlap in the second cutting clearance region, see fig 2).
Regarding claim 8, AHN discloses the active array substrate of claim 7, wherein the elongated portion of the common electrode and the third portion of the pixel electrode are spaced apart by a distance (118A and 122B are spaced apart in the horizontal direction in fig 2).

    PNG
    media_image1.png
    660
    745
    media_image1.png
    Greyscale

Figure I: AHN Fig 2 with added annotations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN (US 20030139504) in view of OH (US 20080123044).
Regarding claim 2, AHN discloses the active array substrate of claim 1.
AHN fails to explicitly disclose a device, wherein a length along the second direction of the second portion of the pixel electrode is in a range from about 10 um to about 200 um.
OH discloses a device, wherein a length along the second direction of the second portion of the pixel electrode is in a range from about 10 pm to about 200 pm  (since the line width of the pixel electrode 118 and the common electrode can be 4 microns, a portion of 118 can be defined with is at least 10 micron long, see fig 2, para 45).
AHN and OH are analogous art because they both are directed towards TFT display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of AHN with the specific element spacing of OH because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of AHN with the specific element spacing of OH in order to enhance the brightness of the TFT panel, see OH para 46).  
Additionally, parameters such as the specific size of devices in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of the electrodes in the device of CHEN in order to reduce cost and defect probability (see CHEN para 42).
Regarding claim 6, AHN discloses the active array substrate of claim 4.
AHN fails to explicitly disclose a device, wherein a distance along the first direction between the elongated portion of the common electrode and the second portion of the pixel electrode is in a range from about 3 um to about 7 um.
OH discloses a device, wherein a distance along the first direction between the second portion of the common electrode and the second portion of the pixel electrode is in a range from about 3 pm to about 7 pm (since the line width of the pixel electrode 118 and the common electrode can be 4 microns, a portion of 118 and 120 can be defined with  are at least 4 microns across, see fig 2, para 45).
AHN and OH are analogous art because they both are directed towards TFT display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of AHN with the specific element spacing of OH because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of AHN with the specific element spacing of OH in order to enhance the brightness of the TFT panel, see OH para 46).  
Additionally, parameters such as the specific size of devices in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of the electrodes in the device of CHEN in order to reduce cost and defect probability (see CHEN para 42).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811